Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended, claims 2, 4 and 10 are previously presented and claims 3, 5-9, and 11-13 are cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2009095740 A) in view of Fetter et al (US 2017/0165921 A1). 
Regarding claim 1, Kojima teaches a three-dimensional shaping device comprising: a discharge head (46) configured to discharge a shaping material to a shaping region on stage (carriage plate 21/ carriage 30) to form a layer; a weight measuring device (74) configured to measure a weight of the shaping material on the shaping region on the stage discharged from the discharge head, the weight measuring device being disposed under the stage (figure 1, pg. 6 paragraph 11); a memory configured to store a program (RAM 103); and a processor (CPU 101) configured to execute the program so as to: read shaping data generate from shape source data, the shape source data representing a shape of a three-dimensional shaped object; cause the weight measuring device to measure the weight of a first part on the shaping region, the first part being formed by executing at least a part of the shaping data; calculate a first weight from the shape source data or the shaping data corresponding to the first part; compare between the weight of the first part measured by the weight measuring device and the calculated first weight to generate a comparison result; and control the discharge head based on the comparison result (pg. 3 paragraph 5, pg.4 paragraph 9).  
Kojima is silent to a line width measuring device attached to the discharge head, the line width measuring device being configured to measure a line width of the layer, the line width measuring device including a laser scanner scanning with a laser beam across the layer or a camera capturing an image of the layer. However, analogous additive manufacturing art, Fetter et al, discloses measuring the line width (line of material [abstract]) using a laser [0008] and a camera [0026] and to determine design requirements of the final product have been achieved [0005]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Kojima to include line width measuring device attached to the discharge head, the line width measuring device being configured to measure a line width of the layer, the line width measuring device including a laser scanner scanning with a laser beam across the layer or a camera capturing an image of the layer, as taught by Fetter et al, in order to determine design requirements of the final product have been achieved. 
Regarding claim 2, Kojima teaches wherein the process is configured to cause the weight measuring device to measure the weight of the first part on the shaping region while the processor causes the discharge head to discharge the shaping material to the shaping region on the stage (pg. 3 paragraph 5). 
Regarding claim 4, Kojima teaches the processor is configured to determine that a predetermined amount of shaping material corresponding to the first part is not discharged from the discharge head to the shaping region on the stage based on the comparison result, the processor is configured to correct the shape source data so as to provide corrected shape source data when the processor determines that the predetermined amount of the shaping material corresponding to the first part is not discharged from the discharge head to the shaping region on the stage, the processor is configured to generate corrected shaping data by correcting the shaping data based on the corrected shape source data, and the processor is configured to cause the discharge head to discharge the shaping material to form the three-dimensional shaped object by executing the corrected shaping data (pg. 3 paragraph 5, pg.4 paragraphs 1-2, 5-6, 9 and 12). 
Regarding claim 10, although Kojima does not use the word cleaning, Kojima teaches wherein the processor is configure to determine that a predetermined amount of the shaping material corresponding to the first part is not discharged from the discharged head to the shaping region on the stage based on the comparisons result, and the processor is configure to perform cleaning process for cleaning the discharge head by discharging the shaping material from the discharge head when the processor determines that the predetermined amount of the shaping material corresponding to the first part is not discharged from the discharge head to the shaping region on the stage (pg. 4 paragraph 9-12). As for the limitation, the cleaning process occurs in a region different from the shaping region, Kojima discloses the droplets are formed on a target medium (pg. 4 paragraph 1). A target medium can be any region and therefore can be a region different from a shaping region. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cleaning process occur in a region different from the shaping region for the benefit of preventing cross contamination. 
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the newly cited reference Fetter et al (US 2017/0165921 A1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nowak et al (US 2018/0361661A1). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743